DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/22/2019 and 08/26/2020.  An initialed copy is attached to this Office Action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Abstract contains the legal language of “comprise”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundhofer et al., (Grundhofer hereinafter) US 2016/0274447 A1.
With respect to Claim 19, Grundhofer teaches a display system (100, Figure 1) comprising: a display structure (104, Figure 1) having a display surface (102, Figure 1), wherein the display surface (102, Figure 1) a first state (first comb filter transmits selected wavelengths of visible light, ¶[0048]-[0049]), in which indicia (122B, Figure 2B) are visible (first comb filter transmits selected wavelengths of visible light, ¶[0048]-[0049]), and a second state (second comb filter, 112, passes 50% of the light, ¶[0043] and [0049]), in which the indicia are at least less visible (second comb filter, 112, passes 50% of the light, ¶[0043] and [0049]); and an optical projector (106, Figure 1) positioned relative to the display structure (104, Figure 1) and configured to project an image (projection image on the projection surface, ¶[0042]) onto the display surface.
With respect to Claim 20, Grundhofer teaches a display method (100, Figure 1), comprising: projecting an image (projection image on the projection surface, ¶[0042]) onto a display surface, wherein the display surface has a first state (first comb filter transmits selected wavelengths of visible light, ¶[0048]-[0049]), in which indicia are visible, and a second state, (second comb filter, 112, passes 50% of the light, ¶[0043] and [0049]), in which the indicia are at least less visible (second comb filter, 112, passes 50% of the light, ¶[0043] and [0049]); and transitioning the display surface between the first state (first comb filter transmits selected wavelengths of visible light, ¶[0048]-[0049]) and the second state (second comb filter, 112, passes 50% of the light, ¶[0043] and [0049]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer US 2016/0274447 A1 in further in view of Garrettson (US 8,933,819).
With respect to Claim 1, Grundhofer teaches a display system (100, Figure 1), comprising: a display structure (104, Figure 1) having a display surface (102, Figure 1), wherein the display surface has a first state (first comb filter transmits selected wavelengths of visible light, ¶[0048]-[0049]), in which indicia (122B, Figure 2B) are visible (first comb filter transmits selected wavelengths of visible light, ¶[0048]-[0049]), and a second state (second comb filter, 112, passes 50% of the light, ¶[0043] and [0049]), in which the indicia are at least less visible (second comb filter, 112, passes 50% of the light, ¶[0043] and [0049]); and an optical projector (106, Figure 1) positioned relative to the display structure (104, Figure 1) and configured to project an image (projection image on the projection surface, ¶[0042]) onto the display surface (102, Figure 1);
Grundhofer fails to teach an aircraft, comprising: aerostructures, wherein one of the aerostructures comprises the display structure and another one of the aerostructures comprises or supports the optical projector.
Garrettson teaches an aircraft (Figure 3), comprising: aerostructures (340, Figure 3), wherein one of the aerostructures comprises the display structure (330, Figure 3) and another one of the aerostructures comprises (328, Figure 3) or supports the optical projector (340, Figure 3).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Grundhofer having the display system with the teachings of Garrettson having the aircraft for the purpose of displaying images on a vehicle. 
With respect to Claim 2, Grundhofer further teaches wherein the indicia are defined by a color-changing pigment (dyes, ¶[0063]).
With respect to Claim 3, Grundhofer further teaches wherein the display surface is at least partially photochromic (¶[0047]) or at least partially thermochromic.
With respect to Claim 4, Grundhofer further teaches wherein the display surface is at least partially UV-photochromic (¶[0061]).
With respect to Claim 5, Grundhofer further teaches wherein the image, when projected onto the display surface, has greater clarity (Examiner takes the ability to see more light as greater clarity) when the display surface is in the second state (second comb filter, 112, passes 50% of the light, ¶[0043] and [0049]) than when the display surface is in the first state (first comb filter transmits selected wavelengths of visible light, ¶[0048]-[0049]).
With respect to Claim 6, Grundhofer further teaches wherein the display surface is configured to be in the first state during daylight (¶[0035]-[0036]) and in the second state during darkness (¶[0035]-[0036]).
With respect to Claim 7, Grundhofer further teaches wherein the display surface is configured to be in the first state when in the presence of a threshold amount (¶[0035]) of UV light and in the second state when in the absence of the threshold amount (¶[0035]) of UV light.
With respect to Claim 10, Grundhofer teaches the aircraft of claim 1.
Grundhofer fails to teach wherein: the aerostructures comprise a fuselage and a wing supported by the fuselage; and the wing comprises the display structure.
Garrettson teaches an aircraft (Figure 3), wherein: the aerostructures (340, Figure 3) comprise a fuselage (306, Figure 3) and a wing (316 and 320, Figure 3) supported by the fuselage (306, Figure 3); and the wing (316 and 320, Figure 3) comprises the display structure (330, Figure 3).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Grundhofer having the display system with the teachings of Garrettson having the aerostructures for the purpose of displaying images on a vehicle. 
With respect to Claim 11, Grundhofer teaches the aircraft of claim 10.
Grundhofer fails to teach wherein: the wing comprises a winglet; and the winglet comprises the display structure.
Garrettson teaches an aircraft (Figure 3), wherein: the wing (316 and 320, Figure 3) comprises a winglet (320, Figure 3); and the winglet comprises the display structure (330, Figure 3).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Grundhofer having the display system with the teachings of Garrettson having the wings, winglet; and display structure for the purpose of displaying images on a vehicle. 
With respect to Claim 15, Grundhofer teaches the aircraft of claim 1.
Grundhofer fails to teach wherein: the aerostructures comprise a fuselage; the fuselage comprises a passenger cabin and a window; and the display surface is within a line of sight from the passenger cabin via the window.
Garrettson teaches an aircraft (Figure 3), wherein: the aerostructures (340, Figure 3) comprise a fuselage (306, Figure 3); the fuselage comprises a passenger cabin and a window (see annotated Figure 3, below).
 Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Grundhofer having the display system with the teachings of Garrettson having the aerostructures for the purpose of displaying images on a vehicle. 

    PNG
    media_image1.png
    684
    1075
    media_image1.png
    Greyscale

With respect to Claim 16, Grundhofer teaches the aircraft of claim 1.
Grundhofer fails to teach wherein: the aerostructures comprise a fuselage and a vertical stabilizer supported by the fuselage; and the vertical stabilizer comprises the display structure.
Garrettson teaches an aircraft (Figure 3), wherein: the aerostructures (340, Figure 3) comprise a fuselage (306, Figure 3) and a vertical stabilizer (320, Figure 3) supported by the fuselage (306, Figure 3); and the vertical stabilizer (320, Figure 3) comprises the display structure (330, Figure 3).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Grundhofer having the display system with the teachings of Garrettson having the aerostructures for the purpose of displaying images on a vehicle. 
With respect to Claim 17, Grundhofer teaches the aircraft of claim 16.
Grundhofer fails to teach wherein: the aerostructures further comprise a horizontal stabilizer supported by the fuselage; and the horizontal stabilizer comprises or supports the optical projector.
Garrettson teaches an aircraft (Figure 3), wherein: the aerostructures (340, Figure 3) further comprise a horizontal stabilizer (316, Figure 3) supported by the fuselage (306, Figure 3); and the horizontal stabilizer (316, Figure 3) comprises (322, Figure 3) or supports the optical projector.
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Grundhofer having the display system with the teachings of Garrettson having the aerostructures for the purpose of displaying images on a vehicle. 
With respect to Claim 18, Grundhofer teaches the aircraft of claim 1.
Grundhofer fails to teach wherein: the aerostructures comprise a fuselage; and the fuselage comprises the display structure.
Garrettson teaches an aircraft (Figure 3), wherein: comprise a fuselage (306, Figure 3); and the fuselage (306, Figure 3) comprises the display structure (330, Figure 3).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Grundhofer having the display system with the teachings of Garrettson having the aerostructures for the purpose of displaying images on a vehicle. 


Allowable Subject Matter
Claims 8, 9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 8, though Grundhofer US 2016/0274447 A1 in in view of Garrettson (US 8,933,819) teach “the aircraft of claim 1,” Grundhofer in view of Garrettson fail to teach or suggest the aforementioned combination further comprising “wherein the optical projector is configured to automatically redirect the image responsive to a change in relative position of the display surface.”
With respect to claim 9, this claim depends on claim 8 and is allowable at least for the reasons stated supra.
With respect to Claim 12, though Grundhofer in view of Garrettson teach “the aircraft of claim 11,” Grundhofer in view of Garrettson fail to teach or suggest the aforementioned combination further comprising “wherein: the wing comprises a folding wing; the folding wing comprises a proximal portion coupled to the fuselage and a distal portion hinged to the proximal portion and spaced-away from the fuselage; the distal portion has a deployed position, in which the distal portion and the proximal portion are configured for flight of the aircraft, and a folded position, in which the distal portion is pivoted upward relative to the deployed position; and the distal portion comprises the display structure.”
With respect to claim 13, this claim depends on claim 12 and is allowable at least for the reasons stated supra.
With respect to Claim 14, though Grundhofer in view of Garrettson teach “the aircraft of claim 10,” Grundhofer in view of Garrettson fail to teach or suggest the aforementioned combination further comprising “wherein the optical projector is configured to redirect the image responsive to a change in droop of the wing.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        June 4, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872